Title: Frank Carr to James Madison, 9 August 1831
From: Carr, Frank
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlottesville
                                
                                Augt. 9th. 1831
                            
                        
                        This will be handed you by Mr. Jacobs principal of the deaf & Dumb asylum, Danville Kentucky. He
                            visits Virginia for the purpose of investigating some revolutionary claims of Majr. Robert Powell, & has been
                            informed that you might be able to give him some information which might be of service to him. With this view he has
                            requested a letter of introduction.
                        May I ask whether your Rheumatism has been benefited by the remedy I took the liberty of sending you? With
                            sentiments of Veneration & respect I am <&c> &c
                        
                        
                            
                                Frank Carr
                            
                        
                    